Title: To George Washington from William Burnet, Sr., 12 April 1782
From: Burnet, William, Sr.
To: Washington, George


                        
                            Sir,
                            Newark Aprl 12th 1782
                        
                        Moses Hatfield of Elizabeth-Town was convicted last January Term, of going into the Enemy’s Lines. He
                            pretended, that he was sent by your Excellency, but had lost his Pass & requested the Court would defer giving
                            Judgment against him, untill April Term, that he might have an Opportunity of procuring another Pass, & convincing
                            the Court of his Innocence.
                        He has now produced a Certificate from Coll Smith, one of your Excellencys aids, that he had Permission to go
                            to & return from Elizabeth Town, in that Summer of 1780, while the British held it as a Post. The Court have not
                            the least Doubt of the Justice & Propriety of this Certificate, but it does not answer his Purpose,
                            for he was not indicted, for going to Elizabeth Town while the Enemy held it, but for going to
                            Staten-Island some Time after.
                        He now says, that the Certificate was given, for his going to Elizabeth-Town, through the
                            Mistake of the Person who applied for it, & that he could as easily obtained one of his having been sent to
                            Staten-Island, & requests that Judgment may be delayed untill June Term, when he engages to produce a sufficient
                            Passport from your Excellency, for that going.
                        The Court desires of doing equal Justice to all, & not willing to punish the innocent with the
                            guilty, or any Person, however guilty he may have been at other Times if he is innocent of the particular Crime with which
                            he is charged, have again indulged him; tho’ we are fully convinced, that he has often gone into the Enemy’s Lines,
                            without Permission, & has made a great deal of Money by the clandestine illicit Trade.
                        The Court would not wish to interfere with, or direct your Excellency in this important necessary Business of
                            sending Spies, & are well assured, that your Excellencys endeavours to keep that, & every Thing else, in
                            your extensive Department under the best possible Regulations, notwithstanding some Irregularitiar
                            cases, & the clandestine Trade has been by this means greatly promoted.
                        By Hatfields own Account he was a Prisoner to the Enemy & upon Parole, at the Time
                            when he went to Staten Island for which he was indicted, & therefore could not go as Spy, without breaking the
                            most sacred Ties of Honor, & for ever forfeiting all Pretentions, to Character, Reputation & Credit among
                            Men.
                        In the Name & Behalf of the Court, I give your Excellency this information, that your Excellency may
                            be able to determine with propriety, what is requisite & prudent, when Application be made for
                            another Certificate for Hatfield. He has been  upon that Indictment, so that it is more Matter of
                                 that the Court waits Thus upon him. I have the Honor  Respect your
                            Excellencys most obedient humble Servant
                        
                        
                            Wm Burnet
                        
                    